Richard L. Mays, Justice, dissenting. In Witherspoon v. Illinois, 391 U.S. 510, rehearing denied, 393 U.S. 898 (1968), the United States Supreme Court held that in capital cases only jurors who are unequivocally opposed to the imposition of the death penalty may be excused for cause. During petitioner’s trial in which the death penalty was imposed Mrs. Creamer, a prospective juror, was excluded by the court during voir dire when she said that she “believed” that she would automatically vote against the death penalty. I view Mrs. Creamer’s response as equivocal, especially in the context of her previous statements suggesting that she could vote for the death penalty under appropriate circumstances. Therefore, applying the principle of Witherspoon, Mrs. Creamer should not have been excluded. I would grant the rehearing requested by petitioner.